Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s supplemental amendment filed 9/22/2021 has been entered.  Claim 22, 23, 25-27 and 31 were amended.  New claim 38 was added.  Claims 22, 23, 25-27, 31-35 and 38 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martha Cassidy on 10/18/2021.

The application has been amended as follows: 
Claim 22, line 4,  insert “and” between “3-dehydroquinate” and “3-deoxy-D-arabino-heptulosonate 7-phosphate”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lebrun (US 6,566,587) discloses a reaction mixture of 1 mM phosphoenolpyruvate and 3 mM shikimate 3-phosphate with 0-20 mM of glyphosate in an assay designed to measure the activity of the EPSPS enzyme and produce 5-enolpyruvylshikimate-3-phosphate.  Lebrun is drawn to production of transgenic plants with an enzyme resistant or tolerant to an herbicide and glyphosate was known to inhibit the enzyme 5-enolpyruvylshikimate-3-phosphate.  The present invention is novel because it is drawn to an herbicidal composition comprising 29.6 mM to 3.55 M glyphosate with shikimate 3-phosphate and a method of treating plants with the compositions to enhance herbicidal activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617




/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617